Citation Nr: 0504142	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
contraction deformity of the right little finger, with 
traumatic degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

Contraction deformity of the right little finger with 
traumatic degenerative changes is manifested by X-ray 
evidence of degenerative changes, painful motion, limitation 
of motion, and ankylosis of the proximal interphalangeal 
joint.


CONCLUSION OF LAW

The criteria for a 10 percent rating for contraction 
deformity of the right little finger, with traumatic changes, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (1997, 
2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The claimant was notified of 
evidence and information needed to substantiate and complete 
the claim and who had what duties in the January 2004 VCAA 
letter to the claimant.  The VCAA letter advised the claimant 
how to determine whether there was anything else he needed to 
send.  He was told that if there was any other evidence or 
information which he thinks would support his claim, to let 
VA know.  He was advised that we have VA examination reports.  
He was advised that VA was responsible for getting relevant 
records from any Federal agency, and that on his behalf, VA 
would make reasonable efforts to get relevant records not 
held by a Federal agency.  He was told that he must give VA 
enough information about his records so that VA can request 
them from the person or agency that has them.  He was told 
that it was his responsibility to make sure VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  He was told that to support his claim, 
evidence must show that his service-connected condition has 
gotten worse.  He was told that if they are needed, VA was 
requesting all records held by Federal agencies.  He was told 
that VA would assist him by providing a medical examination 
or getting a medical opinion if VA decided it was necessary.

The Board concludes that the discussions in the 
correspondence sent to the claimant informed the claimant of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records and 
examination reports and a private treatment report have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was a 
supplemental statement of the case in April 2004, after 
notification was given in January 2004.  Therefore, there was 
subsequent VA process.  Under the circumstance of this case, 
a remand would serve no useful purpose.  

Factual background

On service emergency care in August 1992, a compound 
fracture/dislocation of the 5th right digit was reported.  
Clinical evaluation revealed that the distal end of the 
proximal phalanx was exposed through skin.  

The veteran was hospitalized in August 1982 and an open 
reduction of the proximal interphalangeal joint of the right 
small finger was performed.  The diagnosis was open 
dislocation of the proximal interphalangeal joint of the 
right small finger.  

Service surgery was performed in July 1983.  The procedure 
accomplished lysis of adhesions and manipulation under 
anesthesia.  The final diagnosis was status post open 
dislocation of the right small finger proximal 
interphalangeal joint.

On service retirement examination in January 1994, clinical 
evaluation revealed deformity of the proximal interphalangeal 
joint of the right 5th finger and decreased sensation of the 
volar aspect of the proximal interphalangeal joint of the 5th 
finger.  

The December 1996, April 1998, and April 2004 VA examination 
reports and Dr. Lewis' June 2004 private medical report 
describe moderate changes; narrowing; mild irregularity of 
the articular surfaces; and post-traumatic degenerative 
changes, respectively, for the veteran's proximal 
interphalangeal joint of his right small finger.  The June 
2004 private medical record from Dr. Lewis shows mild 
osteoarthritis of the distal interphalangeal joint of the 
right small finger.  

The December 1996 VA examination report shows limited 
extension of the right 5th metacarpophalangeal joint, valgus 
deformity of the proximal interphalangeal joint, and valgus 
deformity of the distal interphalangeal joint.  

The December 1996 VA examination report shows that the 
proximal interphalangeal joint was contracted at 45 degrees, 
and the December 1996 VA examination report and Dr. Lewis's 
June 2004 report show that it was contracted at 60 degrees.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

Old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1997) provides 
for a noncompensable rating for ankylosis of any other finger 
(other than the thumb, index, or middle finger).  Its Note 
states that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  

38 C.F.R. § 4.71, Diagnostic Code 5156 (2004) provides, for 
amputation of the little finger:  a 20 percent rating with 
metacarpal resection (more than one-half of the bone lost); 
and a 10 percent rating without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of the ring or little finger.  The Note following 
it indicates:  Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  

New 38 C.F.R. § 4.71a, Diagnostic Code 5230 indicates that 
any limitation of motion of the ring or little finger is 
noncompensable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Analysis

The veteran has appealed the decision of the AOJ to continue 
a non-compensable rating for contraction deformity of the 
right little finger, with traumatic changes.  Regulations 
establish that a minimum compensable evaluation for a joint 
may be assigned if there is periarticular pathology 
productive of painful motion.  The evidence establishes that 
the veteran has periarticular pathology and painful motion.  
Therefore, the minimum compensable evaluation for the joint 
is warranted.

Reports of X-rays by VA and Dr. Lewis establish the presence 
of changes in the interphalangeal joint of the right hand.  
Dr. Lewis in June 2004 reported that there was osteoarthritis 
of the distal interphalangeal joint.  In addition, there is 
evidence of painful motion.  The VA examiner in April 1998 
indicated that the veteran had very mild lack of endurance or 
fatiguing in the hand at that time with very minimal pain on 
repetitive use.  The veteran at the time of the April 2004 VA 
examination indicated that he develops pain on being bumped 
on the dorsal aspect of the right little finger.  Since there 
is periarticular pathology and painful motion, at least a 10 
percent rating is warranted.  38 C.F.R. § 4.59 (2004).  (The 
Board notes that section 4.59 contains no words of limitation 
regarding which joints or how many need to be involved.)

However, no more than a 10 percent rating is warranted.  The 
Board notes that service-connection is in effect for only one 
finger, the little finger.  A 20 percent evaluation requires 
amputation with metacarpal resection.  In this case, there is 
no involvement of the metacarpal. 

The April 2004 VA examination report indicates that there was 
numbness along the scar on the ventral aspect of the finger.  
A separate compensable rating is not warranted for the scar 
under old or new 38 C.F.R. § 4.119, Diagnostic Code 7804 
(1997, 2004).

A separate rating is not warranted for sensory loss reported 
in the April 1998 VA examination report or for numbness 
reported in the April 2004 VA examination report in light of 
38 C.F.R. § 4.68 (2004), which prohibits a combined rating 
which exceeds the rating for amputation at the elective 
level.   

The evidence shows periarticular pathology productive of 
painful motion, warranting a 10 percent rating and no more.  


ORDER

A 10 percent rating for contraction deformity of the right 
little finger, with traumatic degenerative changes, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


